Hoch, J.
(dissenting): The misgivings which I have had as to the soundness of the decision in the Dotson case have strengthened— as a result of the further consideration given the question in this case—into a conviction that the construction given to the statute in the Dotson case was wrong and should be overruled.
When may a demand against an estate be said to be “exhibited,” within the meaning of section 59-2239 (G. S’. 1941 Supp.), which provides that “all demands, including demands of the state . . . not exhibited as required by this act within nine months after the date of the first published notice to creditors as herein provided, shall be forever barred from payment . . .”? In the Dotson case we held that the demand is not “exhibited” by the filing of a petition for its allowance, and is only “exhibited” when, after such filing, the court has set a date for a hearing on the petition. In my opinion that is a wrong construction of the statute, and introduces an undesirable uncertainty, and subtlety into the procedure.
In addition to section 59-2239 referred to above, the following *161excerpts from the probate code (all references are to 1941 Supp.) are pertinent to our inquiry.
Section 59-2201: “Every application in a probate proceeding . . . shall be by petition.”
Section 59-2204: “A probate proceeding may be commenced in the probate court by filing a petition and causing it to be set for hearing. When a petition is filed the court shall fix the time and place for the hearing thereof. . . .”
Section 59-2237:
“Any person may exhibit his demands against the estate of a decedent by filing his petition for its allowance in the proper probate court. . . . The court shall from time to time as it deems advisable, and must at the request of the executor or administrator, or at the request of any creditor having exhibited his demand, fix the time and place for the hearing of such demands.
It will be noted that the commencement of a probate proceeding is accomplished by two things, namely, (a) filing a petition and (b) causing it to be set for hearing.
Section 59-2237 says that a demand is exhibited by filing the petition. Obviously filing and setting for hearing are two different things. This is further made clear by the provisions of 59-2237 that the court shall . . . “at the request of any creditor having exhibited his demand, fix the time and place for hearing.” If a demand is not to be regarded as exhibited until the time and place for hearing has been set, the above provision makes no sense. It amounts to saying that after a demand has been (a) filed and (b) date set for hearing a date shall then be set for hearing!
The statute should be construed just as it reads. The result would be that the demand would be considered exhibited for purposes of the nine-months bar, but the proceeding would not be considered commenced for other purposes until the time and place for hearing have been set. A better procedure might possibly be provided— though I see nothing seriously wrong with the statute as it is. In any event, I think that is what the legislature has provided.
The unfortunate result—as I view it—reached by the Dotson decision is that the creditor does not have it in his own hands whether he gets his demand exhibited in time. He must not only file his demand but must see to it that the court sets the hearing within the nine months. All sorts of contingencies at once suggest themselves—the judge may be absent and an acting judge not ap*162pointed, the judge may say he will set the hearing right away and forget to do it, the judge may even be recalcitrant—a possibility at least—refuse to act and no time be available for mandamus to compel him to act. In all such cases—and many' others which may be imagined—the creditor may fail, through no real fault of his own, to get the hearing set within the nine months. The procedure should be such that by his own independent action he can get his claim exhibited in order to escape the bar of the statute. Whether he gets his proceeding commenced for the purpose of a determination on the merits is another matter. In that respect there is nothing wrong with compelling compliance with the requirement -as to petitions generally—(a) filing, and (6) causing the hearing to be set. It is true—as argued—that an action is not commenced until a petition has been filed and summons issued. But the setting of a time and place for hearing is not a mere ministerial act, and even if it were I see no reason for introducing this uncertain element into the act of "exhibiting” a demand. Protection against needless delay, against dilatory tactics, after the filing of the demand, is amply provided for in the statute by provision that the court on its own motion may set'the hearing and must do so upon the request of the executor or administrator. (G. S. 1941 Supp. 59-2237.) It requires no great stretch of the imagination to think of situations—such as some heretofore suggested—where it might well be argued that the rule established by our construction of the statute would deny to a creditor due process of law. It would be an extreme case—but possible. In any event the rule introduces into the procedure a factor of indefiniteness undesirable from the standpoint of attorneys as well as creditors.
Courts are properly reluctant to reverse prior decisions in the absence of cogent reasons for doing so. But here the decision is fresh, and has not crystallized into stare decisis. No property rights would be prejudiced by overruling it. A question of procedure only is involved. It may be said that the statute having been construed it should now be left to the legislature to amend if it does not like the construction. I do not agree with that. Convinced that our recent construction was wrong, I see no reason to leave it to the legislature to correct.
Dawson, C. J., joins in this dissent.